The petition was properly dismissed where the contract did not include an escalator clause or other provision for additional compensation, and the Board rationally found (see Secco Elec. Corp. v Kalikow, 13 AD3d 252 [2004], lv denied 5 NY3d 702 [2005]) that the Department of Sanitation did not breach either the contract provision or the Procurement Policy Board’s rules *264regarding procurement and substitution of sole source items. Concur—Tom, J.P., Gonzalez, Nardelli, Moskowitz and Renwick, JJ.